Citation Nr: 0216469	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for ischemic heart 
disease.  

3.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service from December 4, 1941 to 
April 9, 1942; recognized guerilla service from January 1, 
1944 to August 22, 1945; and regular Philippine Army service 
from August 23, 1945 to January 22, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO, in pertinent part, denied service connection for 
malaria, ischemic heart disease, and hypertension.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial.  In May 2001, the 
Board remanded the veteran's case to the RO for further 
evidentiary development and for a specific determination by 
the RO as to whether the veteran, for purposes of 38 U.S.C.A. 
§ 1154(b), engaged in combat with enemy forces during his 
service.  After completion of the requested development, the 
RO, in September 2002, returned the veteran's case to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran does not currently have malaria.  

3.  Ischemic heart disease has not been shown to be 
associated with the veteran's active military service.  

4.  Hypertension has not been shown to be associated with the 
veteran's active military service.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  Ischemic heart disease was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in a letter furnished to 
the veteran in June 2001 as well as in the supplemental 
statement of the case issued in June 2002 informed the 
veteran of the particular evidence needed to substantiate his 
service connection claims.  The June 2002 supplemental 
statement of the case also notified the veteran of the 
specific provisions of the recently enacted VCAA.  Moreover, 
in the June 2001 letter, the RO informed the veteran of the 
specific type of information and evidence that he should 
provide to VA.  The veteran responded with the names of 
providers of pertinent medical treatment.  The RO has made 
attempts to obtain all available relevant medical records.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  Also, during 
the current appeal, the veteran underwent several pertinent 
VA examinations.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing regulations 
and will proceed to address the veteran's service connection 
claims based upon a complete and thorough review of the 
pertinent evidence associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

Factual Background

Available service medical records are negative for complaints 
of, treatment for, or findings of malaria, ischemic heart 
disease, and hypertension.  At the separation examination 
which was conducted in May 1947, the veteran reported that, 
at the time of the evaluation, he had no disabling or 
significant wounds, injuries, or diseases.  This examination 
demonstrated that the veteran's cardiovascular system was 
normal and that he had a blood pressure reading of 115/75.  
The evaluation did not include evidence of a finding of 
malaria.  

Private post-service medical records dated in January 1973 
reflect a three-day hospitalization for treatment for 
gastrointestinal symptoms.  Final diagnoses included 
hyperacidity, a possible peptic ulcer, and vomiting secondary 
to probable obstruction.  

Thereafter, in an October 1999 statement, a private physician 
explained that he had treated the veteran on an intermittent 
basis since January 1999 for the following "debilitating 
diseases:"  malaria, ischemic heart disease, and 
hypertension.  The veteran was found to have had a blood 
pressure reading of 200/110.  The physician stated that 
"proper medical management had been instituted," including 
the prescription of medication.  

Additional private medical records subsequently dated in May 
2001 indicate that the veteran sought treatment for 
complaints of fatigue for the previous five months.  The 
veteran was accorded a physical examination.  The examining 
physician diagnosed diabetes mellitus (including circulatory 
problems) as well as atherosclerosis.  

On the same day in May 2001, the veteran underwent an 
echocardiography which demonstrated normal left ventricular 
dimensions with hypertrophied walls; hypokinesia in the 
interventricular septum from the base to the apex; well 
contracting performance of the rest of the left ventricular 
segments; a dilated left atrium; normal dimensions of the 
right atrium, right ventricle, aorta, and main pulmonary 
artery; thickened non-coronary cusp without restriction of 
motion; and structurally normal mitral, tricuspid, aortic, 
and pulmonic valves.  Color blood flow and doppler study 
completed on the same day showed reverse flow across the 
mitral valve as well as reverse mitral E/A ratio indicative 
of impaired diastolic relaxation.  The echocardiographer 
concluded that the veteran had concentric left ventricular 
hypertrophy with segmental wall motion abnormality suggestive 
of coronary artery disease with normal overall systolic 
function with impaired diastolic relaxation; dilated left 
atrium; aortic sclerosis; and trivial mitral regurgitation.  

In a September 2001 letter, another private physician noted 
that he had previously treated the veteran in 1997.  
Specifically, the physician explained that, in January 1997, 
the veteran underwent a successful angioplasty of his left 
anterior descending artery and that the veteran was treated 
for high blood pressure, which was adequately controlled by 
medication.  The physician stated that the veteran was last 
seen for a follow-up visit in May 1997.  

In October 2001, another private physician noted that the 
veteran's diagnoses, which included recurrent transient 
ischemic attacks, hypertension, hyperlipidemia, 
hypercholesterolemia, arthritis, chronic obstructive 
pulmonary disease, status-post transurethral resection of the 
prostate, bilateral carotid stenosis, macular degeneration of 
the right eye, advanced open angle glaucoma of the left eye, 
moderate cataracts of both eyes, diabetes mellitus (Type 2), 
and atherosclerotic cardiovascular disease, required 
hospitalization at a private medical facility on a number of 
occasions.  This doctor explained that he first treated the 
veteran in December 1988 and that he last saw the veteran in 
May 2000 for treatment for irritable bowel syndrome.  

In April 2002, the veteran underwent a VA heart and 
hypertension examination.  The examiner noted that she had 
had access to the veteran's claims folder and discussed the 
veteran's medical history.  The veteran reported that he has 
had hypertension since 1985, that his blood pressure readings 
usually range from 150/70 to 190/80, and that he experiences 
dizziness associated with his elevated blood pressure 
readings.  In addition, the veteran described recurrent 
shooting chest pains approximately two to three times per 
month which are precipitated by moderate effort such as 
walking and which are relieved by rest.  The veteran reported 
that, following the insertion of a pacemaker in November 
2001, he has recurrent dizziness in the mornings but no 
syncope.  The veteran stated that his daily exercises include 
walking 200 meters.  

A physical examination demonstrated the presence of a pulse 
generator in the left infraclavicular area, an irregular 
rhythm, a grade 2/6 systolic ejection murmur, clear breath 
sounds in the lungs, and positive bipedal edema.  The 
examiner diagnosed hypertensive arteriosclerotic heart 
disease, cardiomegaly, left ventricular hypertrophy, status 
post percutaneous transluminal coronary angioplasty, status 
post permanent pacemaker insertion for complete heart block, 
and transient ischemic attacks by history.  The examiner 
explained that the veteran's heart disease can be secondary 
to his hypertension, which had its onset in 1985 and that the 
veteran's chest pains, which began in 1996, were documented 
to be the result of his coronary artery disease by 
angiography.  Additionally, the examiner expressed her 
opinion that these cardiovascular problems "are probably not 
related to service."    

On this same day in April 2002, the veteran underwent a VA 
infectious, immune, and nutritional disabilities examination 
by the same examiner who had conducted the VA heart and 
hypertension evaluations.  In the report of this additional 
evaluation, the examiner acknowledged the veteran's report 
that his malaria symptoms began in wartime Bataan, that 
malaria was first actually diagnosed and treated in 1942, 
that he continued to receive private treatment after his 
discharge from service, and that his clinical manifestations 
included fever and chills.  The examiner noted that the 
veteran's May 1947 separation examination was negative for 
malaria.  In addition, the veteran asserted that, at the time 
of the recent post-service examination, his malaria symptoms 
included dizziness.  

A physical examination demonstrated that the veteran was 
ambulatory and in no distress and that he showed no residuals 
of malnutrition or vitamin deficiency.  The examiner 
diagnosed a history of malaria, presently without residuals 
and expressed her opinion that, by history, the veteran's 
malaria was probably acquired during military service.  
Further, the examiner diagnosed a fatty liver, which was 
probably secondary to the veteran's diabetes mellitus.  

On the same day as these VA evaluations in April 2002, the 
veteran underwent an electrocardiogram which demonstrated 
that the veteran's heart beat at 60 beats per minute with 
good capture.  An echocardiogram also completed on the same 
day in April 2002 provided the following 
conclusions:  concentric left ventricular hypertrophy with 
adequate systolic function with segmental wall motion 
abnormality, biatrial dilatation, dilated mitral valve 
annulus, thickened and calcified right coronary cusp and 
non-coronary cusp with no restriction of motion, thickened 
and calcified aortic valve annulus, and echodense structure 
in the right atrium (which the echocardiographer felt was 
probably the veteran's pacemaker wire).  Additionally, a 
blood sample taken on that same day in April 2002 showed no 
malarial parasite.  

On the following day in April 2002, the veteran underwent an 
ultrasound section of his liver, spleen, and biliary ducts.  
The private sonologist provided impressions of fatty liver 
changes as well as normal biliary ducts and spleen.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

In the present case, the veteran contends that he sustained 
malaria, ischemic heart disease, and hypertension during his 
active military duty.  He has not provided any more specific 
arguments with regard to his claims for service connection 
for these disorders.  

The Board acknowledges the RO's March 2002 determination that 
the veteran engaged in combat with the enemy during his 
military service.  In support of this determination, the RO 
cited the veteran's service with the Philippine Commonwealth 
Army, the recognized guerrillas, and the Armed Forces of the 
United States as well as the fact that "[t]he entire 
archipelago of the Philippines was occupied by the Japanese 
and was considered [to be] an enemy occupied territory."  

With regard to the veteran's claim for service connection for 
malaria, the medical evidence of record indicates that a 
private physician noted in October 1999 that he had treated 
the veteran on an intermittent basis since January 1999 for 
several disorders, including malaria.  Further, the VA 
infectious, immune, and nutritional disabilities examination 
which was conducted in April 2002 provided no current 
evidence of malaria.  In fact, a blood sample taken on the 
same day as this VA evaluation showed no malarial parasite.  
Additionally, the examiner diagnosed simply a history of 
malaria, presently without residuals.  The examiner's opinion 
that the veteran's history of malaria was probably acquired 
during military service was based on the veteran's own 
statements that he had been diagnosed with, and treated for, 
this disorder in 1942 during his military service.  

The fact remains that the pertinent medical evidence of 
record does not provide a current diagnosis of malaria.  
Without evidence of a currently diagnosed disability, service 
connection for such a disorder cannot be awarded.  See, 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.303 (2001).  The preponderance of the evidence 
is against the veteran's claim for service connection for 
malaria.  As such, his claim for malaria must be denied.  

Moreover, with regard to the veteran's claim of entitlement 
to service connection for ischemic heart disease and 
hypertension, the pertinent medical evidence of record 
indicates that a private physician noted in the October 1999 
statement that he had treated the veteran on an intermittent 
basis since January 1999 for several disorders, including 
ischemic heart disease and hypertension.  Additional private 
medical records subsequently dated in May 2001 reflected a 
diagnosis of atherosclerosis.  Pertinent testing completed on 
the same day in May 2001, including an echocardiography as 
well as color blood flow and doppler studies, provided 
evidence of concentric left ventricular hypertrophy with 
segmental wall motion abnormality suggestive of coronary 
artery disease with normal overall systolic function with 
impaired diastolic relaxation, dilated left atrium, aortic 
sclerosis, and trivial mitral regurgitation.  

In a September 2001 letter, another private physician noted 
that he had previously treated the veteran in 1997; that, in 
January 1997, the veteran had undergone a successful 
angioplasty of his left anterior descending artery; and that 
the veteran had also been treated for high blood pressure, 
which was adequately controlled by medication.  An October 
2001 private medical record included diagnoses of 

recurrent transient ischemic attacks, hypertension, and 
atherosclerotic cardiovascular disease as well as the 
doctor's statement that he had first treated the veteran in 
December 1988.  

Further, at the April 2002 VA heart and hypertension 
examination, the examiner diagnosed hypertensive 
arteriosclerotic heart disease, cardiomegaly, left 
ventricular hypertrophy, status post percutaneous 
transluminal coronary angioplasty, status post permanent 
pacemaker insertion for complete heart block, and transient 
ischemic attacks by history.  The examiner explained that the 
veteran's heart disease can be secondary to his hypertension, 
which had its onset in 1985, and that the veteran's chest 
pains, which began in 1996, were documented to be the result 
of his coronary artery disease by angiography.  Additionally, 
the examiner expressed her opinion that these cardiovascular 
problems "are probably not related to service."  

The absence of competent medical evidence of diagnosed 
ischemic heart disease and hypertension until many years 
after the veteran's separation from active military as well 
as a physician's recent opinion that these cardiovascular 
disorders are probably not related to the veteran's service 
constitute clear and convincing evidence rebutting the 
presumption of service connection due to the veteran's combat 
service.  38 U.S.C.A. § 1154(b) (West 1991).  Significantly, 
without competent evidence associating the veteran's 
currently diagnosed ischemic heart disease and hypertension 
with his military duty, service connection for such 
disabilities cannot be awarded.  See, 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002) and 38 C.F.R. § 3.303 (2001).  
The preponderance of the evidence is against the veteran's 
claims for service connection for ischemic heart disease and 
for hypertension.  As such, his claims for ischemic heart 
disease and hypertension must be denied.  



ORDER

Service connection for malaria is denied.  

Service connection for ischemic heart disease is denied.  

Service connection for hypertension is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

